Citation Nr: 0426383	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  01-09 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension 
secondary to service-connected post-traumatic stress 
disorder.  

2.  Entitlement to a clothing allowance under 38 U.S.C.A. 
§ 1162.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel
INTRODUCTION

The veteran had active military service from November 1967 to 
November 1969, during which he served in Vietnam and was 
awarded the Purple Heart.  After a nine-year break in service 
he served a second tour of active duty from August 1978 to 
July 1982.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in June 2001 and October 2001 
of the Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In March 2002, the veteran testified before the RO's Decision 
Review Officer and in January 2004 before the undersigned 
Acting Veterans Law Judge.  Transcripts of the hearings have 
been associated with the file.

At the hearing in January 2004, the issue of service 
connection for hypertension was framed as whether new and 
material evidence had been presented to reopen the previously 
denied claim.  After review of the record, the Board 
determines that the previously denied claim of service 
connection for hypertension in an unappealed November 1994 
rating decision was limited to direct and presumptive service 
connection and the theory of secondary service connection was 
not adjudicated.  

In January 2001, the veteran filed his current claim for 
hypertension secondary to service-connected post-traumatic 
stress disorder.  Since this theory was not previously 
adjudicated and finally denied, the Board finds that "new 
and material evidence" is not required to consider the case 
on its merits.  Finality does attach to the previous denial 
of service connection for hypertension on a direct or 
presumptive basis, however, the veteran has not raised that 
issue. 




FINDINGS OF FACT

1.  Service connection for post-traumatic stress disorder is 
in effect and is currently rated as 50 percent disabling.

2.  Competent medical evidence, consisting of a medical 
opinion, establishes that hypertension is made worse by 
service-connected post-traumatic stress disorder. 

3.  The veteran does not use a prosthetic or orthopedic 
appliance and service connection has not been established for 
a skin disability. 


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt, hypertension is 
aggravated by service-connected post-traumatic stress 
disorder.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.310(a) 
(2003). 
 
2.  The criteria for a clothing allowance have not been met.  
38 U.S.C.A. § 1162 (West 2002); 38 C.F.R. § 3.810 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA  

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  
In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits. 

In light of the Board's favorable disposition of the claim of 
secondary service connection for hypertension, there is no 
further action to be undertaken to comply with the VCAA. 

As for the claim for clothing allowance, in this case, the 
law, and not the evidence, is dispositive and the VCAA does 
not apply.  Mason v. Principi, 16 Vet. App. 129 (2002); 
VAOPGCPREC 2-2004.  There is accordingly no further action to 
be undertaken to comply with the VCAA. 

Factual Background

Hypertension was not shown during the veteran's first period 
of service. 

On VA examination after service in January 1970, blood 
pressure was 120/78.  During another VA examination in August 
1970, blood pressure was 92/60.  

In 1970, the RO granted service connection for a fragment 
wound of the left shoulder with a retained fragment and 
assigned a rating of 30 percent.  In 1999, the RO increased 
the rating to 40 percent. 

Hypertension was not shown during the veteran's second period 
of service. 

After the second period of service, hypertension was not 
documented on either VA or private medical records over the 
period from 1982 to 1991. 

In 1988, the RO granted service connection for post-traumatic 
stress disorder (PTSD) and assigned an initial rating of 30 
percent.  The RO increased the rating to 50 percent in 2001.

Hypertension was first documented in private medical records, 
dated in February 1992, when blood pressure readings were 
138/98, 158/102, and 138/100.  

In a November 1994 rating decision, the RO denied service 
connection for hypertension on a direct basis, that is, 
hypertension was not shown during service, and on a 
presumptive basis, that is, hypertension was no manifested to 
a compensable degree within the one-year period following 
separation from service. After the veteran was provided 
notice of the adverse decision and of his procedural and 
appellate rights he did not appeal the rating decision and 
the rating decision became final. 

VA records from 1995 to 1997 show that the veteran's 
hypertension was controlled by medication.

VA records in February 1999 show that the veteran was using a 
topical cream to relieve left shoulder pain. 

On VA examination in November 1999, the examiner noted that 
the veteran used a topical capsaicin cream to alleviate 
shoulder pain.

In November 1999, the RO denied the veteran's request to 
reopen the claim of service connection for hypertension, 
finding that new and material evidence had not been presented 
in support of the request.

In January 2001, the veteran filed a claim of service 
connection for hypertension secondary to service-connected 
PTSD. 

On VA psychiatric hospitalization from November 2000 to 
January 2001, although hypertension was not specifically 
addressed in relation to PTSD, the diagnosis was primary 
hypertension aggravated by stress. 
On VA examination in May 2001 for the purpose of determining 
whether hypertension was related to PTSD, after a review of 
the record, the examiner expressed the opinion that, 
according to current medical literature, there is evidence 
that stress and anxiety can contribute to worsening blood 
pressure and that the veteran's PTSD certainly played a role 
in worsening hypertension.  The examiner commented that 
hypertension typically worsens with time unless the active 
steps are taken to increase exercise and reduce weight and 
that hypertension usually progresses to where medication is 
needed and that the presence of PTSD may accelerate the need 
for medication.

In a June 2001 rating decision, the RO denied service 
connection for hypertension secondary to PTSD, finding that 
the veteran was on medication for hypertension prior to the 
grant of service connection for PTSD.  

In September 2001, the veteran submitted a request for 
clothing allowance based on his prescription for capsaicin 
cream.  

In March 2002, the testified before RO's Decision Review 
Officer.  The veteran testified that he continues to take 
medication for hypertension and that his blood pressure 
increases when he has PTSD-related panic attacks. 

In May 2003, a VA physician's assistant reported that the 
veteran was being treated for hypertension, which was 
currently in control.  

In January 2004, the veteran testified that his psychiatrist 
and his cardiologist have stated that PTSD causes his 
hypertension to go up and down and that he monitors his blood 
pressure daily. 

Regarding the clothing allowance, the veteran testified that 
he treats his service-connected shoulder disability with 
cream that stains his clothing. 

The veteran has submitted six color photographs depicting 
stained clothing. 



Analysis

Service Connection for Hypertension

Hypertension as a disability is defined in 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  The term "hypertension" means that 
the diastolic blood pressure is predominantly 90mm or 
greater, while "isolated systolic hypertension" means that 
the systolic blood pressure is predominantly 160mm or greater 
with a diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note (1). 

Service connection may be granted for a disability found to 
be proximately due to, or the result of, a service-connected 
disease of injury.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a). 

"Proximate cause" is that which, in a natural and 
continuous sequence, unbroken by any efficient intervening 
cause, produces injury, and without which the injury would 
not have occurred.  Robinette v. Brown, 8 Vet. App. 69, 78 
(1995).  In this case, there is no medical evidence that PTSD 
caused hypertension.

Alternatively, however, additional disability may be service 
connected compensable when a nonservice-connected disability 
is aggravated by a service-connected disability.  In such a 
case, the evaluation assigned is based on the degree of 
disability (and only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

Here, the VA medical examiner in May 2001 stated that, based 
on current medical literature, stress and anxiety can 
contribute to worsening blood pressure and that PTSD played a 
role in worsening the veteran's hypertension, and that the 
presence of PTSD may accelerate the need for medication.

The RO rejected the medical opinion as evidence of 
aggravation.  The Board disagrees.  The opinion expressed was 
a reasoned one based on a review of the record and of the 
medical literature on the subject. Clearly, the physician 
found that the veteran's PTSD worsened hypertension to some 
degree.  While the actual degree of additional impairment was 
not addressed, resolving reasonable doubt, the Board finds 
that the worsening of hypertension has resulted in some 
degree of additional impairment.  38 U.S.C.A. § 5107(b).  The 
actual degree of additional impairment is left to the rating 
of hypertension by the RO after the grant of service 
connection.  

Clothing Allowance

VA may pay an annual clothing allowance to a veteran who uses 
prosthetic or orthopedic appliances for a service-connected 
disability, which are not at issue here, or uses medication 
prescribed for a skin condition that is due to a service-
connected disability, if VA determines that the medication 
causes irreparable damage to the outer garments.  38 U.S.C.A. 
§ 1162 (West 2002); 38 C.F.R. § 3.810(a)(2) (2003) (emphasis 
added).

The evidence of record establishes that veteran uses a 
prescription cream to treat his service-connected left 
shoulder disability.  However, this is not a skin condition, 
so there is no provision in the statute or the implementing 
regulation for payment of a clothing allowance.  As a matter 
of law, the veteran may not receive a clothing allowance for 
the stains resulting from treatment of his service-related 
condition since it is not a service-connected skin 
disability. 

ORDER

Service connection for hypertension secondary to service-
connected PTSD is granted.  

A clothing allowance under 38 U.S.C.A. § 1162 is denied.


____________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



